West, Associate Justice.
The bill of exceptions shows that there were but two objections raised to the introduction in evidence of the *324deed of Bitter, assignee of Jeffries, to Bower, Peak and Nichols, for a portion of the land sued for. These related to the supposed want of certainty in the terms used in the deed, in describing the land intended to be conveyed, and to the fact disclosed on the face of the deed, that the sale was made in Dallas county by the assignee.
We do not regard either objection as tenable.
The deed of the assignee under consideration described the land sold and conveyed with reasonable certainty, and referred to the deed of the sheriff of Navarro county, that was already in evidence, to identify the particular interest in the Powers league that was conveyed. This description, under our previous decisions, was sufficient to admit the deed under consideration in evidence. The cases alluded to are collected below. The court erred in excluding it. Montgomery v. Carlton, 56 Tex., 433; Knowles v. Torbitt, 53 Tex., 558; Rogers v. McLaren, 53 Tex., 426; Steinbeck v. Stone, 53 Tex., 386; Wilson v. Smith, 50 Tex., 369, 370; Ragsdale v. Robinson, 48 Tex., 395-6. See, also, Waters v. Spofford, 58 Tex., 124; Kingston v. Pickins, 46 Tex., 101; Berry v. Wright, 14 Tex., 273; Flanagan v. Boggess, 46 Tex., 335; Norris v. Hunt, 51 Tex., 616-17.
The conveyance was clearly not void on its face, on inspection, for want of certainty.
As to the remaining objection, we are not aware of any law that forbids the assignee from selling the land in question in Dallas county, and we have been referred to none. Bump on Bank. (9th ed.), 167; U. S. R. S., sec. 5046; Pope v. Davenport, 52 Tex., 218.
These objections to the introduction of the deed were not sufficient to justify its entire exclusion from the case.
It is not necessary, in the present state of the record before us, to discuss the extent of the interest held by the appellant in the land sued for.
The mesne conveyances from Bower, Peak and Nichols, to the appellant, are not before us.
It would have been the better practice for the appellant, in his bill of exceptions, to have set out the subsequent links in his chain of title, or to have given in the bill their dates, contents, etc.
The appellant had, however; up to that point, successfully deraigned his title to the locus in quo from the government, regularly down to himself and to the assignee of his joint owner, Jeffries, and announced, at the time the deed under consideration was offered in evidence, that he would now proceed to trace the remainder of his title from the assignee of his co-tenant, through Bower and others, down to himself.
*325This announcement may be considered, and seems to have been regarded and treated by the court and all the parties to the case, as equivalent to an exhibition or production in court of his other deeds to the land in suit, the filing and proof of which had been by written agreement of the parties already dispensed with.
As the deed from Ritter, the assignee, was, on the objections above stated being raised to its introduction, excluded, it was probably, under the circumstances, deemed by all parties as unnecessary to set out in the record appellant’s subsequent chain of title in full.
This deed from Ritter, as assignee of Jeffries, we are of opinion, showed on its face a right in the land in suit in the parties to whom the assignee executed the conveyance, and if the appellant had been permitted to do as he offered to do — to connect himself, by subsequent deeds, with this title,— he would have been able to show thereby a prima facie right to at least two-thirds of the land in controversy.
Under this chain of conveyances he would be entitled to recover the tract of land sued for as against all the appellees, unless they, on another trial, may be able to disclose a better right in themselves to the premises in question than is presented before us in the present record. Guilford v. Love, 49 Tex., 728; Stovall v. Carmichael, 52 Tex., 389; Pilcher v. Kirk, 55 Tex., 214; Robertson v. Johnson, 57 Tex., 65. See, also, Pilcher v. Kirk, decided at this (Tyler) term, 1883.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered November 9, 1883.]